Citation Nr: 1449014	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for service-connected duodenal ulcer with gastroesophageal reflux disease with Barrett's disease.

2.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to service-connected duodenal ulcer.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1958 to October 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2014 letter, the Veteran's attorney requested that the Veteran's upcoming Board hearing be rescheduled because the Veteran did not have transportation to attend the hearing and because the attorney also had a scheduling conflict and could not attend.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet been afforded the opportunity to offer testimony on the issue on appeal, and because the RO currently schedules Board video-conference and Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

A Report of General Information form dated later in September 2014 noted the Veteran's request that his claims folder be "reassigned" to the Portland, Oregon RO and the fact that he was advised to furnish a written statement confirming the change.  To date, the written confirmation has not been received.  Prior to scheduling the hearing, RO should contact the Veteran to verify whether he has relocated.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether he has relocated.  See the September 2014 Report of General Information. 

2.  Thereafter, schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing.  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

